Citation Nr: 1019880	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for infundi 
bulofolliculitis, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination in connection with the 
Veteran's service-connected skin disability was conducted in 
July 2008.  The Veteran has submitted evidence, which 
indicates that his condition has worsened since that time.  
See November 2008 notice of disagreement, December 2008 
statement from the Veteran, March 2009 VA Form 9, photographs 
of the Veteran received December 2009, and March 2010 
statement from the Veteran.

Given the Veteran's claims of increased symptomatology, a new 
VA examination is warranted to determine the current severity 
of his skin disability.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since April 
2006.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of impairment due to the service 
connected skin disability.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.  The examination 
should be conducted in accordance with the 
C&P Clinicians' Guide.

2.  If the benefit sought on appeal is not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


